

116 S3720 IS: COVID–19 Correctional Facility Emergency Response Act of 2020
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3720IN THE SENATE OF THE UNITED STATESMay 13, 2020Mrs. Feinstein (for herself, Mr. Booker, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish the Pandemic Jail and Prison Emergency Response grant programs, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Correctional Facility Emergency Response Act of 2020.2.Pandemic Correctional Facility Emergency ResponseTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following: OOPandemic Correctional Facility Emergency Response3061.Findings; purposes(a)Immediate release of vulnerable and low risk individualsThe purpose of the grant program under section 3062 is to provide for the testing, initiation and transfer to treatment in the community, and provision of services in the community by States and units of local government as they relate to preventing, detecting, and stopping the spread of COVID–19 in correctional facilities.(b)Pretrial citation and release(1)FindingsCongress finds as follows:(A)With the dramatic growth in pretrial detention resulting in county and city correctional facilities regularly exceeding capacity, such correctional facilities may serve to rapidly increase the spread of COVID–19, as facilities that hold large numbers of individuals in congregant living situations may promote the spread of COVID–19. (B)While individuals arrested and processed at local correctional facilities may only be held for hours or days, exposure to large number of individuals in holding cells and courtrooms promotes the spread of COVID–19.(C)Pretrial detainees and individuals in correctional facilities are then later released into the community having being exposed to COVID–19.(2)PurposeThe purpose of the grant program under section 3063 is to substantially increase the use of risk-based citation release for all individuals who do not present a public safety risk. 3062.Immediate release of vulnerable and low risk individuals(a)AuthorizationThe Attorney General shall carry out a grant program to make grants to States and units of local government that operate correctional facilities, to establish and implement policies and procedures to prevent, detect, and stop the presence and spread of COVID–19 among arrestees, detainees, inmates, correctional facility staff, and visitors to the facilities.(b)Program eligibility(1)In generalEligible applicants under this section are States and units of local government that release or have a plan to release the persons described in paragraph (2) from custody in order to ensure that, not later than May 12, 2020, the total population of arrestees, detainees, and inmates at a correctional facility is not more than 80 percent of the rated capacity of the correctional facility.(2)Persons describedA person described in this paragraph is a person who— (A)does not pose a risk of serious, imminent injury to a reasonably identifiable person; or(B)is—(i)not less than 50 years of age;(ii)an individual with serious chronic medical conditions, including heart disease, cancer, diabetes, HIV, sickle cell anemia, a neurological disease that interferes with the ability to cough or breathe, chronic lung disease, asthma, or respiratory illness;(iii)a pregnant woman; (iv)an individual who is immunocompromised or has a weakened immune system; or(v)an individual who has a health condition or disability that makes them vulnerable to COVID–19.(c)Authorized usesA grantee shall use amounts provided under a grant under this section to—(1)test all arrestees, detainees, and inmates for COVID–19; (2)for each arrestee, detainee, or inmate who has a positive test for COVID–19, initiate treatment for COVID–19 and transfer such an individual for an appropriate treatment at external medical facility, as needed; (3)test for COVID–19—(A)correctional facility staff;(B)volunteers;(C)visitors, including family members and attorneys;(D)court personnel that have regular contact with arrestees, detainees, and inmates; (E)law enforcement officers who transport arrestees, detainees, and inmates; and(F)personnel outside the correctional facility who provide medical treatment to arrestees, detainees, and inmates;(4)curtail booking and in-facility processing for individuals who have committed technical parole or probation violations; and (5)provide transition and reentry support services to individuals released pursuant to this section, including programs that—(A)increase access to and participation in reentry services;(B)promote a reduction in recidivism rates;(C)facilitate engagement in educational programs, job training, or employment;(D)place reentering individuals in safe and sanitary temporary transitional housing; (E)facilitate the enrollment of reentering individuals with a history of substance use disorder in medication-assisted treatment and a referral to overdose prevention services, mental health services, or other medical services; and(F)facilitate family reunification or support services, as needed.3063.Pretrial citation and release(a)AuthorizationThe Attorney General shall carry out a grant program to make grants to eligible applicants for the purposes set forth in section 3061(b)(2).(b)Program eligibilityEligible applicants under this section are States and units of local government that implement or continue operation of a program described in subsection (c)(1) and not fewer than 2 of the other programs enumerated in such subsection.(c)Use of grant fundsA grantee shall use amounts provided under a grant under this section for programs that provide for the following:(1)Adopting and operating a cite-and-release process for individuals who are suspected of committing misdemeanor and felony offenses and who do not pose a risk of serious, imminent injury to a reasonably identifiable person. (2)Curtailing booking and in-facility processing for individuals who have committed technical parole or probation violations.(3)Ensuring that defense counsel is appointed at the earliest hearing that could result in pretrial detention so that low risk defendants are not unnecessarily further exposed to COVID–19. (4)Establishing early review of charges by an experienced prosecutor, so only arrestees and detainees who will be charged are detained.(5)Providing appropriate victims’ services supports and safety-focused residential accommodations for victims and community members who have questions or concerns about releases described in this subsection.3064.ReportNot later than 2 years after the date on which grants are initially made under this part, the Attorney General shall submit to Congress a report on grants under this part, which shall include—(1)the number of grants made, the number of grantees, and the amount of funding distributed to each grantee pursuant to this section; (2)the location of each correctional facility where activities are carried out using grant amounts; and(3)the number of persons who have benefitted from early release, disaggregated by type of offense, age, race, and ethnicity.3065.DefinitionFor purposes of this part:(1)Correctional facilityThe term correctional facility includes a juvenile facility. (2)COVID–19The term COVID–19 means a disease caused by severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2).(3)Detainee; arrestee; inmateThe terms detainee, arrestee, and inmate each include juveniles. 3066.Authorization of appropriationsThere is authorized to be appropriated $1,000,000,000 for each of fiscal years 2021 and 2022 to carry out sections 3062 and 3063..